DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain et al. (US 5,062,685, hereinafter “Caine”).
	Claim 1.  Caine discloses a method of fabricating an optical fiber device, the method comprising: positioning longitudinal portions of a plurality of optical fibers alongside each other in a given geometrical relationship, depositing liquid coating material around the longitudinal portions of the plurality of optical fibers; and the liquid coating material setting up around the longitudinal portions of the plurality of optical fibers thereby maintaining said given geometrical relationship along the longitudinal portions (Col. 8, line 51 to Col. 9, line 3, and Col. 10, lines 48-64).
	Claim 2. Caine discloses the method of claim 1 wherein said depositing includes extruding the liquid coating material around the longitudinal portions of the plurality of optical fibers while maintaining said given geometrical relationship (Col. 8, lines 60-65 and Col. 11, lines 20-37).  
Claim 3. The method of claim 2 wherein said extruding includes forcing the liquid coating material at a longitudinal position around the longitudinal portions of the plurality of optical fibers and moving the longitudinal portions of the plurality of optical fibers longitudinally during said forcing (Col. 8, line 51 to Col. 9, line 3).  
Claim 4. Cain discloses the method of claim 3 wherein said moving includes longitudinally pulling on ends of the plurality of optical fibers.  The examiner considers the pulling on ends of the plurality of optical fibers would be inherent in the invention since it would be necessary to collected the coated cable by winding it into a spool.
Claim 7. Cain discloses the method of claim 1 wherein said depositing includes maintaining the plurality of optical fibers parallel to one another (Col. 11, lines 30-37).  
Claim 12. Cain discloses the method of claim 1 wherein said positioning include positioning at least an additional component relative to the plurality of optical fibers, said depositing including depositing liquid coating material also around said additional component, the liquid coating material setting up around the additional component as well (Col. 11, lines 30-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cain in view of Yamano et al. (US 6,554,938 B1, hereinafter “Yamano”).

Cain discloses the invention of claim 3, but does not disclose the plurality of optical fibers are longitudinally received in an opening having an inner surface confining the plurality of optical fibers into the given geometrical relationship and the inner surface of the opening has a dimension below 1 mm, preferably below 500 pm and more preferably below 400 pm.  
Yamano teaches an apparatus for applying overcoat on optical fibers having an opening for the resin applicator (3a).  The inner surface confining the plurality of optical fibers (1) into the given geometrical relationship.  Yamano teaches the opening of the applicator has a dimension below 1 mm, such as the thickness of 0.32 mm which is below 400 micrometer (Col. 3, lines 50-55).
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the resin applicator should have an opening approximately the dimension of the fiber configuration that is fed therein such that the applied overcoat can be quickly extruded without using excess resin.  
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cain in view of Urruti (US 4,848,869, hereinafter “Urruti”).
	Cain discloses the invention of claim 1, but Cain does not teach depositing includes melting coating material thereby forming the liquid coating material, and wherein said setting up includes cooling the liquid coating material.  
	Urruti teaches the coating can be applied in solvent-free form by hot melt coating or melt extrusion technique (Col. 4, lines 49-53).  And following exit from the furnace, the silicone-coated fiber is passed through a conventional optical fiber cooling tube (Col. 7, lines 27-34).  
	It would have been obvious to one having ordinary skill in art to alternatively use melt extrusion technique for depositing a thick coating over the fibers.  One would be motivated to apply a thick coating over the fibers for applications in harsh environments such as sensing in deep wellbores.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cain in view of Chan et al. (US 8,970,845 B1, hereinafter “Chan”).
	Cain discloses the invention of claim 9, however, Cain does not teach the steps of making the optical fibers prior depositing the fibers into the overcoating apparatus.  
	Chan teaches a three-dimensional shape sensor rendered from strain values obtained through optical fiber sensors.  The sensors comprises of optical fibers having Bragg gratings formed therein.  The examiner takes OFFICIAL NOTICE that heating and drawing fiber preforms and subsequently inscribing optical fibers thereon is well-known to one skilled in the art of optical fibers.
	Thus, it would have been obvious to one having ordinary skill in the art to recognize the optical fiber sensor of Chan can be provided with an overcoat as taught by Cain to protect the sensor from environmental debris and the sensor experiencing drifts.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record do not teach “at least one of the optical gratings has a random continuous distribution such that a return signal propagating in said optical fiber has a full width at half maximum bandwidth ranging between about 0.1 THz and about 40 THz.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2874